                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

JUDITH R. JAMES,

         Plaintiff,

v.                                                                                   No. 18-cv-1074 JCH/SMV

ANDREW SAUL,1
Commissioner of the Social Security Administration,

         Defendant.

                              MAGISTRATE JUDGE’S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before me on Plaintiff’s Brief in Support of Motion to Remand or

Reverse [Doc. 20], filed on April 25, 2019. The Commissioner responded on July 22, 2019.

[Doc. 24]. Plaintiff replied on August 5, 2019. [Doc. 25]. The Honorable Judith C. Herrera,

Senior United States District Judge, referred the case to me to for proposed findings and a

recommended disposition. [Doc. 19]. Having meticulously reviewed the entire record and being

fully advised in the premises, I find that Plaintiff fails to meet her burden as the movant before this

Court to show either that the Administrative Law Judge (“ALJ”) did not apply the correct legal

standards or that his findings were not supported by substantial evidence. Because Plaintiff’s

arguments fail to show either kind of error, I recommend that the Motion be denied and the final

decision of the Commissioner, affirmed.




1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g) (2012).
                                               Standard of Review

         The standard of review in a Social Security appeal is whether the Commissioner’s final

decision2 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not reweigh the evidence or try the


2
  A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. §§ 404.981, 416.1481 (1980). The Tenth Circuit, however, has held that in some situations, a
court must consider evidence beyond that which was before the ALJ. See Martinez v. Barnhart, 444 F.3d 1201,
1207−08 (10th Cir. 2006); O’Dell v. Shalala, 44 F.3d 855, 859 (10th Cir. 1994). Pursuant to 20 C.F.R. § 404.970(b),
any new and material evidence that relates to the period on or before the date of the ALJ’s decision shall be considered
by the Appeals Council in determining whether to review the ALJ’s decision. If the Appeals Council denies review,
the ALJ’s decision becomes the Commissioner’s final decision. O’Dell, 44 F.3d at 858 (citing 20 C.F.R. § 404.981).
A court reviews the Commissioner’s decision, which is the ALJ’s decision and not the Appeals Council’s denial of
review. See id. Because a court reviews the final decision based on “the record as a whole,” it will consider the
evidence that was before the ALJ as well as the new and material evidence that was before the Appeals Council. Id.
(citing Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994)). Considering all of the
evidence in the administrative record, a court decides whether the ALJ’s findings are supported by substantial evidence
and whether the correct legal standards were applied. Maes, 522 F.3d at 1096.
         Here, the Court reviews the ALJ’s decision considering the entire record, which does not include the evidence
submitted to, but rejected by, the Appeals Council and not exhibited in the record. Tr. 6, 20–170. Plaintiff raises no
challenge to the disposition of that evidence. See [Docs. 20, 25]. If the Appeals Council had considered any of the
evidence, this Court would also include the evidence in its review of the entire record. However, because the Appeals
Council did not consider it—a determination not challenged by Plaintiff—this Court does not consider it either.

                                                           2
issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “The ‘failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.’”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quoting Byron v. Heckler, 742 F.2d

1232, 1235 (10th Cir. 1984)).

                     Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.”          42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A) (2012); 20 C.F.R. §§ 404.1505(a), 416.905(a) (2012).

       When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R.

§§ 404.1520, 416.920 (2012). At the first four steps of the evaluation process, the claimant must

show: (1) she is not engaged in “substantial gainful activity”; and (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is expected


                                                3
to last for at least one year; and (3) her impairment(s) either meet or equal one of the “Listings”3

of presumptively disabling impairments; or (4) she is unable to perform her “past relevant work.”

20 C.F.R. §§ 404.1520(a)(4)(i)–(iv), 416.920(a)(4)(i)–(iv); Grogan, 399 F.3d at 1261. If she

cannot show that her impairment meets or equals a Listing, but she proves that she is unable to

perform her “past relevant work,” the burden of proof then shifts to the Commissioner, at step five,

to show that the claimant is able to perform other work in the national economy, considering her

residual functional capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d

at 1261.

                                           Procedural Background

           Plaintiff applied for a period of disability and disability insurance benefits on April 1, 2014,

and for supplemental security income on July 28, 2014. Tr. 35. She alleged a disability-onset date

of December 18, 2013. Id. Her claims were denied initially and on reconsideration. Id. ALJ

Randolph E. Schum held a hearing on June 22, 2016, in Phoenix, Arizona. Tr. 35, 171–89.

Plaintiff appeared via videoconference from Flagstaff, Arizona, with her attorneys Nicole Franco

and John Heard. Tr. 35. The ALJ heard testimony from Plaintiff and an impartial vocational

expert (“VE”), Marcos R. Molinar. Tr. 35, 185–87.

           The ALJ issued his unfavorable decision on September 22, 2016. Tr. 46. He found that

Plaintiff met the insured status requirements of the Social Security Act through December 31,

2018. Tr. 37. At step one, he found that Plaintiff had not engaged in substantial gainful activity

since her alleged onset date. Id. At step two, the ALJ found that Plaintiff suffered from the



3
    20 C.F.R. pt. 404, subpt. P, app. 1.
                                                      4
following severe impairments: “residual (swelling) from adrenal surgery, obesity, anxiety

disorder, and posttraumatic stress disorder (‘PTSD’).” Id. The ALJ also found that Plaintiff’s

diabetes mellitus, gastroesophageal reflux disease, constipation, “high blood pressure and/or heart

condition,” and urinary urgency were not severe. Tr. 38.

          At step three, the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing.          Tr. 39–41.    Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 41–45. The ALJ found that Plaintiff had:

          the [RFC] to perform light work as defined in 20 [C.F.R. §§] 404.1567(b) and
          416.967(b) except that she can stand and/or walk for six hours in an eight-hour
          workday and sit for six hours in an eight-hour workday; she can lift and carry
          20 pounds occasionally and ten pounds frequently; she can occasionally climb
          ramps and stairs but never climb ladders, ropes or scaffolds; she can occasionally
          stoop, kneel, crouch, and crawl; she should avoid concentrated exposure to
          unprotected heights; and she should not work in a setting with constant or regular
          contact with the general public or more than infrequent handling of customer
          complaints.

Tr. 41.

          At step four, the ALJ found that Plaintiff was able to return to her past relevant work as a

housekeeping cleaner (Dictionary of Occupational Titles (“DOT”) number 323.687-014), as it is

generally performed. Tr. 45. Accordingly, the ALJ found that Plaintiff was not disabled, and he

denied her claims. Tr. 46. The Appeals Council denied review on January 5, 2018. Tr. 5–8. After

an extension of time, Tr. 1, Plaintiff timely filed the instant action on November 16, 2018, [Doc. 1].

                                               Analysis

          Plaintiff makes three arguments, each without merit. She fails to show any reversible error

in the ALJ’s evaluation of her reported symptoms or in the development of the record as to the
                                                   5
effects of hyperglycemia. She fails to show that any reversible error in the ALJ’s classification of

her past relevant work (“PRW”), especially because substantial evidence supports the

classification. Finally, her challenge to the ALJ’s evaluation of Dr. O’Neil’s opinion is conclusory

and fails to support remand.            Accordingly, Plaintiff’s Motion should be denied,4 and the

Commissioner’s decision should be affirmed.

            I. Plaintiff fails to show any reversible error in the ALJ’s application of
               Social Security Ruling 16-3p in evaluating her reported symptoms.

        In evaluating the symptoms reported by a claimant, the ALJ utilizes a two-step process.

Social Security Ruling (“SSR”) 16-3p, 2016 SSR LEXIS 4, at *5–10. First, the ALJ determines

whether the claimant has a medically determinable impairment that could reasonably be expected

to produce the reported symptoms. Id. at *5. Second, the ALJ evaluates the “intensity and

persistence” of the symptoms, such as pain, and determines the extent to which the symptoms limit

the claimant’s ability to perform work-related activities. Id. at *9. In considering the “intensity,

persistence, and limiting effects” of a claimant’s symptoms, the ALJ examines “the entire case

record.” Id. at *9–10. For example, the ALJ should consider the claimant’s:

                 1. Daily activities;
                 2. The location, duration, frequency, and intensity of pain or other
                 symptoms;
                 3. Factors that precipitate and aggravate the symptoms;
                 4. The type, dosage, effectiveness, and side effects of any

4
  Plaintiff expands her arguments somewhat in her Reply. See [Doc. 25] at 2–5. To the extent that Plaintiff makes
any new argument for the first time in her Reply, it is waived. See Kruse v. Astrue, 436 Fed. App’x 879, 885 (10th
Cir. 2011) (“[a]rguments presented for the first time in a reply brief are waived” (citing State Farm Fire & Cas. Co.
v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994))); Berna v. Chater, 101 F.3d 631, 632–33 (10th Cir. 1996)
(recognizing “that waiver principles developed in other litigation contexts are equally applicable to social security
cases”). Additionally, to the extent that Plaintiff’s Reply could be construed as asserting any new argument, I find
that it would be inadequately developed and, therefore, waived. See Wall v. Astrue, 561 F.3d 1048, 1065 (10th Cir.
2009) (stating that an issue is waived if not adequately supported by “developed argumentation” (quoting Hardeman
v. City of Albuquerque, 377 F.3d 1106, 1122 (10th Cir. 2004))).
                                                         6
               medication an individual takes or has taken to alleviate pain or other
               symptoms;
               5. Treatment, other than medication, an individual receives or has
               received for relief of pain or other symptoms;
               6. Any measures other than treatment an individual uses or has used
               to relieve pain or other symptoms (e.g., lying flat on his or her back,
               standing for 15 to 20 minutes every hour, or sleeping on a board);
               and
               7. Any other factors concerning an individual’s functional
               limitations and restrictions due to pain or other symptoms.

Id. at 18–19; see 20 C.F.R. § 1529(c)(3)(i)–(vii) (2011).

       If the claimant’s “statements about the intensity, persistence, and limiting effects” of her

symptoms are consistent with the evidence of record, the ALJ will determine that the symptoms

are “more likely to reduce [her] capacities to perform work-related activities.” SSR 16-3p, 2016

SSR LEXIS 4, at *20. If they are not consistent, the ALJ will find that symptoms are “less likely

to reduce [her] capacities to perform work-related activities.” Id. Moreover, the ALJ will consider

the claimant’s attempts to seek medical treatment for her symptoms, whether she has followed the

recommended treatment, as well as the possible reasons for lack of treatment compliance. Id.

at *22–23.

       The ALJ’s decision must contain more than conclusory findings. Id. at *26. A recitation

of the factors is not adequate. Id. “The determination or decision must contain specific reasons

for the weight given to the individual’s symptoms, be consistent with and supported by the

evidence, and be clearly articulated so the individual and any subsequent reviewer can assess how

the adjudicator evaluated the individual’s symptoms.” Id. Here, Plaintiff fails to show any

reversible error in the ALJ’s evaluation of her reported symptoms.



                                                 7
                 A. Plaintiff fails to show reversible error in the ALJ’s evaluation
                 of her residual symptoms from adrenal surgery (abdominal pain).

        The ALJ essentially rejected Plaintiff’s reported symptoms and limiting effects of

abdominal pain. See Tr. 42. He found that her subjective allegations regarding the limiting effects

of her “pain and discomfort, due in part to residual swelling from adrenal surgery and obesity,”

were inconsistent with her treatment records and with her testimony regarding the effectiveness of

her prescribed treatment. Id. For example, the ALJ found that Plaintiff had testified that pain

medication took her pain away. Id. He further found that this testimony (that medication took her

pain away) was consistent with her treatment records, which showed that Plaintiff was in no

“distress.” Id. On these grounds, the ALJ assigned “minimal weight” to Plaintiff’s allegations of

abdominal pain. Tr. 43.

        Plaintiff challenges the ALJ’s effective rejection of her reported abdominal pain. [Doc. 20]

at 8–9, 20–24. Plaintiff argues that she has consistently complained of abdominal pain to her

treatment providers and that the medical records corroborate her consistent complaints. [Doc 20]

at 8. She argues, therefore, that the ALJ failed to “consider [her] persistent efforts in seeking relief

for her pain or the daily limitations and restrictions caused by her pain.” Id. at 9, see id. at 20–24

(listing evidence). The Court is not persuaded.

        Plaintiff’s position, even if borne out by the record, fails to trigger remand. Plaintiff must

show that the ALJ applied an incorrect legal standard or that his findings are not supported by

substantial evidence. She makes neither argument. Instead, she points to evidence that is favorable

to her and argues that the ALJ failed to “consider” it. Generally, if an ALJ writes that he has

“considered” the evidence, federal courts in the Tenth Circuit take him at his word. Wall v. Astrue,

                                                   8
561 F.3d 1048, 1070 (10th Cir. 2009) (quoting Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir.

2007)). This case is no exception.

       The ALJ here explicitly stated that he had considered the entire record. Tr. 35 (“After

careful consideration of all the evidence . . .”); Tr. 37 (“After careful consideration of the entire

record . . .”); Tr. 38 (“After considering the evidence of record . . .”); Tr. 41 (“After careful

consideration of the entire record . . .”); id. (“In making [the RFC] finding, the [ALJ] has

considered all symptoms and the extent to which these symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence.”). I take him at his word, and

I find that he considered all of the evidence of record.

       Critically, Plaintiff does not challenge the relevant findings by the ALJ. She does not

dispute his finding that she testified that medication took her pain away. See [Doc. 20] at 8–9.

Nor does Plaintiff challenge his finding that her treatment records indicate that she was in no

“distress.” See id. Nor does she argue that these findings fail to support his assigning minimal

weight to her reported symptoms. See id. Nor does she challenge the legal standard applied by

the ALJ. See id. Her sole argument is that “[t]he ALJ did not consider [her] persistent efforts in

seeking relief for her pain or the daily limitations and restrictions caused by her pain.” Id. at 9;

see [Doc. 25] at 4. That lone argument is not meritorious because the ALJ considered all of the

evidence. Remand is not warranted on that ground.

                B. Plaintiff fails to show reversible error in the ALJ’s evaluation
                   of her anxiety disorder, PTSD, memory, or concentration.

       In evaluating Plaintiff’s mental impairments, the ALJ assessed a mild restriction in

Plaintiff’s activities of daily living; a moderate limitation in social functioning; and a mild

                                                  9
limitation with concentration, persistence, or pace. Tr. 43. Plaintiff cites to certain portions of the

record and argues for more restrictive limitations. [Doc. 20] at 11–12. For example, she argues

that her memory and concentration problems are noted in the record. Id. at 11 (citing Tr. 957, 932,

1215, 1256, 1424). She also argues that her difficulties in answering questions at the hearing are

evident in the transcript. Id. at 11–12 (citing Tr. 173, 176, 177, 180, 182, 184). Ultimately,

Plaintiff argues as follows:

               Based on the medical record and examples provided in the
               Transcript, Plaintiff’s problems with concentration, persistence, or
               pace appear to be marked limitation. The ALJ did not address this
               condition in the RFC determination. Per SSR 85-16, the areas of
               functioning specified in the regulations must be considered for the
               evaluation of the severity of mental impairments. [20 C.F.R.
               404.1545(c), 416.945(c).]         These include limitations in
               understanding, remembering, and carrying out instructions. This
               ruling also requires that “all limits on work-related activities
               resulting from the mental impairment . . . be described in the mental
               RFC assessment” and must be considered in the context of his/her
               vocational factors of age, education[,] and work experience.

[Doc. 20] at 12 (purporting to quote SSR 85-16 but omitting any pin cite). To the extent that the

argument is adequately developed, it is lacking merit.

       First, even if the evidence cited by Plaintiff tended to show that she suffered a marked

limitation in her ability to concentrate, persist, and maintain pace—which I do not necessarily

find—remand would still not be warranted. For remand, Plaintiff must show that the ALJ’s

findings are not supported by substantial evidence. That standard is not met by pointing to

evidence that could have supported a different outcome. For remand, Plaintiff would have to show

that the evidence supporting the ALJ’s findings are supported by nothing more than a “mere



                                                  10
scintilla” of evidence. Langley, 373 F.3d at 1118. Here, Plaintiff does not attempt to discuss what

evidence supports the ALJ’s findings. See [Doc. 20] at 9–12.

       Or, another way to trigger remand is to show that the evidence supporting the ALJ’s finding

is “overwhelmed” by contrary evidence. Langley, 373 F.3d at 1118. Plaintiff neither argues, nor

shows, that the evidence supporting the ALJ’s findings is overwhelmed by contrary evidence. See

[Doc. 20] at 9–12. Instead, Plaintiff cites to evidence that she believes is favorable to her and

concludes that the ALJ “did not address this condition.” Id. at 12. Simply because contrary

evidence exists does not mean that it overwhelms the evidence supporting the ALJ’s findings.

Remand is not warranted on the grounds Plaintiff presents.

       Second, Plaintiff references SSR 85-16 and §§ 404.1545(c), 416.945(c). The implication

is that the ALJ did not describe in his RFC assessment Plaintiff’s ability to understand, carry out

and remember instructions, and respond appropriately to supervision, coworkers, and customary

work pressures in a work setting. [Doc. 20] at 12. However, the ALJ’s decision includes explicit

discussions of the effects of Plaintiff’s mental impairments. Tr. 40, 43–45. Plaintiff’s arguments,

even coupled with references to SSR 85-16 and SSR 85-16 and §§ 404.1545(c), 416.945(c), are

nearly opaque. She fails to show that the ALJ committed any error in evaluating her mental

impairments or their effects. Remand is not warranted on the grounds she asserts.

                C. Plaintiff fails to show reversible error in the ALJ’s evaluation
         of her diabetes or in his development of the record with respect to her diabetes.

       The ALJ found Plaintiff’s diabetes to be non-severe at step two. Tr. 38. Plaintiff argues

that her diabetes is, in fact, severe, and the ALJ committed reversible error in finding otherwise.

[Doc. 20] at 12–13; [Doc 25] at 7. Plaintiff’s argument fails as a matter of law. There is no

                                                11
reversible error in failing to find an impairment to be severe at step two unless the ALJ finds no

impairment to be severe and, thus, does not proceed through the SEP. Allman v. Colvin, 813 F.3d

1326, 1330 (10th Cir. 2016) (“[T]he failure to find a particular impairment severe at step two is

not reversible error when the ALJ finds that at least one other impairment is severe.”).

       Here, because the ALJ found certain impairments to be severe at step two, and because he

proceeded through the SEP, Tr. 39–46, remand is not appropriate. Even if the ALJ erred in finding

Plaintiff’s diabetes not severe, such error would not be reversible because he found other

impairments to be severe and proceeded through the SEP. Id.

       Relatedly, Plaintiff argues that the ALJ erred in failing to develop an adequate record on

the effects of Plaintiff’s hyperglycemia. She points to many instances in the record of elevated

A1C levels. [Doc. 20] at 13 (citations omitted). She argues that “[a]lthough [she] does not [sic]

diabetic complications, having high glucose levels can impact her ability to sustain employment.

Possible symptoms of hyperglycemia (high glucose levels) are frequent urination, fatigue,

headache, increased thirst, blurred vision, nausea and vomiting, weakness, confusion[,] and

abdominal pain.” Id. (emphases added). For these reasons, Plaintiff argues that the ALJ “failed

to develop the record by not obtaining testimony regarding the Plaintiff’s effects of

hyperglycemia.” Id.

       Plaintiff’s argument is unpersuasive for two reasons. First, Plaintiff’s attorney (at the time),

in fact, did question her at the hearing about the symptoms of her diabetes. Tr. 178–79. Second,

and more to the point, the ALJ made findings on the effects of Plaintiff’s diabetes. See Tr. 38.

The ALJ found that Plaintiff was not compliant with diabetes treatment and that, nevertheless,

there were “little, if any, instances of complications” from her diabetes. Id. Plaintiff does not
                                                 12
argue—much less show—that in making his finding, the ALJ applied an incorrect legal standard.

Nor does Plaintiff argue—much less show—that the ALJ’s finding is not supported by substantial

evidence.      She does not challenge this finding at all.                   Plaintiff fails to show, under the

circumstances of this case (even with the A1C levels reflected in the record), that the ALJ was

required to ask Plaintiff at the hearing about the effects of hyperglycemia. Plaintiff also fails to

show that the lack of such questioning is reversible error.

                                II. Plaintiff fails to show reversible error in
                                the classification of her past relevant work.

         At the hearing, the VE classified Plaintiff’s PRW as a “housekeeping[,] cleaner,” DOT

number 323.687-014, which has a light exertional level.5 Tr. 186. In his written decision, the ALJ

(apparently relying on the VE’s testimony) found that Plaintiff’s PRW was classified as

“housekeeping[,] cleaner,” DOT number 323.687-014 (“housekeeping”).                                Tr. 45.      Plaintiff

disagrees with this classification. [Doc. 20] at 16. As Plaintiff sees it, the DOT classification for

her PRW is more accurately “cleaner, hospital,” DOT number 323.687-010 (“hospital cleaner”),

which has a medium exertional level.6 Id. This matters to Plaintiff because the ALJ limited

Plaintiff to light work in the RFC assessment and, thus, the medium work of hospital cleaner would

be precluded. See id. Plaintiff characterizes her challenge in a couple different ways. First, she

argues that the ALJ failed to make discrete findings on the demands of her PRW. Second, she




5
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of . . . up to 10 pounds.
[I]t requires a good deal of walking or standing, or . . . sitting most of the time with some pushing and pulling of arm
or leg controls.” 20 C.F.R. §§ 404.1567(b), 416.967(b).
6
  “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of objects weighing
up to 25 pounds. If someone can do medium work, we determine that he or she can also do sedentary and light work.”
20 C.F.R. §§ 404.1567(c), 416.967(c).
                                                           13
argues that the ALJ did not specifically find that her RFC would allow her to return to her PRW.

Neither argument is persuasive.

             A. Even assuming that the ALJ failed to adequately make discrete findings
                 about the demands of Plaintiff’s PRW, Plaintiff fails to show that
                    such error—on its own—requires remand, especially since
          the ALJ’s classification of Plaintiff’s PRW is supported by substantial evidence.

         Plaintiff argues that the ALJ erred by failing “to provide specific findings of fact as to the

physical and mental demands of [Plaintiff’s] past job/occupation, as set forth in SSR 82-62.”

[Doc. 20] at 14. SSR 82-62 dictates that sufficient documentation be obtained to support the

decision. [Doc. 20] at 14. Plaintiff explains, “As dictated in SSR 82-62, past work experience

must be considered carefully to assure that the available facts support a conclusion regarding the

claimant’s ability or inability to perform the functional activities required in this work.” [Doc. 20]

at 15.

         Plaintiff argues that the DOT describes housekeeping as performed in “any industry” with

duties including cleaning rooms and halls in commercial establishments, such as hotels,

restaurants, clubs, beauty parlors, and dormitories. Id. at 14–15 (citing DOT number 323.687-

014). Yet, Plaintiff testified that she worked in the “medical industry,” at a nursing home and two

hospitals. Id. at 15 (citing Tr. 174–75). Based solely on this distinction, between housekeeping in

“any industry” and housekeeping in “the medical industry,” Plaintiff argues that the ALJ erred in

failing to make specific findings as to the demands of Plaintiff’s PRW. Id. at 16.

         As an initial matter, Plaintiff cites no authority for the proposition that a lack of specific

findings as to the demands of a claimant’s past work is itself always reversible error. SSR 82-62

does not indicate that a lack of such findings is reversible per se, and Plaintiff cites no other

                                                  14
authority. In this case, the ALJ found that Plaintiff was “capable of performing past relevant work

as housekeeping cleaner, DOT Code 323.687-014, light exertional level[.]” Tr. 45. To the extent

that this statement fails to adequately separate the finding about the demands of Plaintiff’s PRW

from the finding that the PRW is classified as housekeeping, Plaintiff fails to show that such

error—on its own—requires remand.

       More importantly, I find that substantial evidence supports the ALJ’s finding that

Plaintiff’s PRW is properly characterized as housekeeping. One, the VE opined that Plaintiff’s

PRW was classified as housekeeping, and the ALJ was free to rely on that testimony. See Doyal

v. Barnhart, 331 F.3d 758, 761 (10th Cir. 2003). Two, Plaintiff’s testimony at the hearing about

the location of her past work (in a nursing home and two hospitals) is not inconsistent with the

location of housekeeping, which is “any industry,” or commercial establishments, such as hotels,

restaurants, clubs, beauty parlors, and dormitories.      Three, Plaintiff’s testimony about the

exertional demands of her past jobs, as reflected in her Work History Report, is also consistent

with exertional demands of housekeeping. For example, Plaintiff averred that the heaviest weight

she lifted in her past three jobs was 20 pounds and that she frequently lifted less than ten pounds.

Tr. 318–20. These lifting demands are consistent with the description for housekeeping. Compare

id., with DOT number 323.687-014 (describing light work).

       Finally, I see no discrepancy between the duties of Plaintiff’s past jobs, as she described

them, and the duties of housekeeping, as defined in the DOT. For example, Plaintiff described her

duties at Gallup Indian Medical Center as “vacuums, dust mop, mop floors[,] stairway, clean

elevators, patient isolation room, employee lounges, offices, bathrooms, carpet, buffs floors,

shower[]s, replenishes paper towel[]s and hand so[a]p, clean emergency when patients are
                                                15
discharged, clean OR, ICU, vents, s[c]rub walls.” Tr. 320, see Tr. 317 (indicating that these duties

were carried out at Gallup Indian Medical Center). The duties of housekeeping, as described in

the DOT, include “[c]leans rooms and halls in commercial establishments [and s]orts, counts,

folds, marks, or carries linens. Makes beds. Replenishes supplies, such as drinking glasses and

writing supplies. Checks wraps and renders personal assistance to patrons. Moves furniture, hangs

drapes, and rolls carpets.”    DOT number 323.687-014.          The DOT entry for housekeeping

incorporates the light duties of the “master title” of “cleaner”:

               [c]leans rooms, hallways, lobbies, lounges, rest rooms, corridors,
               elevators, stairways, and locker rooms and other work areas.
               Sweeps, scrubs, waxes, and polishes floors, using brooms and mops
               and powered scrubbing and waxing machines. Cleans rugs, carpets,
               upholstered furniture, and draperies, using vacuum cleaner. Dusts
               furniture and equipment. Polishes metalwork, such as fixtures and
               fittings. Washes walls, ceiling, and woodwork. Washes windows,
               door panels, and sills. Empties wastebaskets, and empties and
               cleans ashtrays. Transports trash and waste to disposal area.
               Replenishes bathroom supplies.             Replaces light bulbs.
               Classifications are made according to type of establishment in which
               work is performed. Typical classifications are CLEANER,
               COMMERCIAL OR INSTITUTIONAL (any industry);
               CLEANER,         HOSPITAL         (medical     ser.);   CLEANER,
               HOUSEKEEPING (any industry); CLEANER, INDUSTRIAL (any
               industry); HOUSECLEANER (hotel & rest.).

DOT,      Master      Titles    and      Definitions     for        Cleaner   I   (any    industry),

https://occupationalinfo.org/masters_1.html (last visited September 12, 2019). I see no material

inconsistency between the duties of Plaintiff’s PRW and the duties of housekeeping. Critically,

Plaintiff does not argue that there is any inconsistency.

       Plaintiff argues simply that because she worked in the medical industry, hospital cleaner

would be a better fit. Plaintiff fails to show that cleaning in the medical industry (as opposed to a

                                                  16
non-medical setting) somehow changes the result, i.e., that substantial evidence supports the ALJ’s

classification of housekeeping. Even if Plaintiff’s PRW were more accurately characterized as

hospital cleaner—which I do not necessarily find—remand would not be warranted. The issue is

not whether there is a better interpretation of the evidence. That is not the standard. Instead, the

issue is whether the ALJ’s finding (that her PRW was housekeeping) is supported by substantial

evidence and that the correct legal standards were applied. I find that there is substantial evidence

to support the classification of housekeeping.

          B. The ALJ found that Plaintiff’s RFC would allow her to return to her PRW,
             and there is no merit to Plaintiff’s suggestion that the finding is absent.

       Plaintiff argues that the ALJ did not specifically find that her RFC would allow her to

return to her PRW. [Doc. 20] at 15–16. Plaintiff misstates the ALJ’s findings. In fact, he did find

that her RFC would allow her to return to her PRW. Tr. 45. The ALJ found that Plaintiff was

“capable of performing past relevant work as housekeeping cleaner, DOT Code 323.687-014, light

exertional level with SVP of 2.” Id. He further found that such work did “not require the

performance of work-related activities precluded by the claimant’s residual functional capacity.”

Id. Plaintiff shows no error and no ground for remand.

                           III. Plaintiff fails to show reversible error
                        in the ALJ’s evaluation of Dr. O’Neil’s opinion.

       Social Security regulations require that, in determining disability, the opinions of treating

physicians be given controlling weight when those opinions are well-supported by the medical

evidence and are consistent with the record. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). This is

known as the “treating physician rule.” Langley, 373 F.3d at 1119. The idea is that a treating

physician provides a “unique perspective to the medical evidence that cannot be obtained from the
                                                 17
objective medical findings alone or from reports of individual examinations, such as consultative

examinations,” and therefore, a treating physician’s opinion merits controlling weight. Doyal v.

Barnhart, 331 F.3d 758, 762 (10th Cir. 2003).

       In order to receive controlling weight, treating physician opinions must be both supported

by medical evidence and consistent with the record. If not, the opinions may not merit controlling

weight but still must be given deference and weighed using the following six factors:

               (1) the length of the treatment relationship and the frequency of
               examination; (2) the nature and extent of the treatment relationship,
               including the treatment provided and the kind of examination or
               testing performed; (3) the degree to which the physician’s opinion
               is supported by relevant evidence; (4) consistency between the
               opinion and the record as a whole; (5) whether or not the physician
               is a specialist in the area upon which an opinion is rendered; and
               (6) other factors brought to the ALJ’s attention which tend to
               support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003); see 20 C.F.R. §§ 404.1527(c),

416.927(c). However, not every factor is applicable in every case, nor must an ALJ always analyze

all six factors. What is absolutely necessary, though, is that the ALJ give good reasons—reasons

that are “sufficiently specific to [be] clear to any subsequent reviewers”—for the weight she

ultimately assigns to the opinions. Langley, 373 F.3d at 1119; see Branum v. Barnhart, 385 F.3d

1268, 1275 (10th Cir. 2004); 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

       In sum, when properly rejecting a treating physician’s opinion, an ALJ must follow two

distinct phases. First, the ALJ must find that the opinion is not supported by medical evidence

and/or is not consistent with the record. Second, the ALJ must still give deference to the opinion

and weigh it according to the factors listed above. Like all findings, an ALJ’s findings in these

two phases must be supported by substantial evidence.
                                                18
       Here, the ALJ rejected Dr. O’Neil’s opinion because he found that it was inconsistent with

the record overall, and because he found it was based on Plaintiff’s subjective complaints of pain,

to which he assigned minimal weight. Tr. 45. Plaintiff challenges the rejection of Dr. O’Neil’s

opinion. [Doc. 20] at 16–18. However, her argument is entirely conclusory. Plaintiff offers no

more than a bald contradiction of the ALJ’s finding: “When the entire record is considered, the

opinion of Dr. O’Neil is consistent with the record.” [Doc. 20] at 18. On the argument as

presented by Plaintiff, remand is not warranted. Plaintiff fails to show that the ALJ’s findings are

not supported by substantial evidence or that he applied an incorrect legal standard.

                                           Conclusion

       Plaintiff’s arguments are not persuasive. She fails to show any error in the ALJ’s

evaluation of her reported symptoms. She fails to show that the ALJ’s classification of her PRW

is reversible. Finally, her challenge to the ALJ’s evaluation of Dr. O’Neil’s opinion is conclusory

and fails to support remand.      Accordingly, Plaintiff’s Motion should be denied, and the

Commissioner’s decision should be affirmed.




                                                19
       IT IS THEREFORE RESPECTFULLY RECOMMENDED that Plaintiff’s Brief in

Support of Motion to Remand or Reverse [Doc. 20] be DENIED and the Commissioner’s final

decision, affirmed.


 THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN DAYS OF
 SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may
 file written objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).
 A party must file any written objections with the Clerk of the District Court within the
 fourteen-day period if that party wants to have appellate review of the proposed findings
 and recommended disposition. See D.N.M.LR-Civ. 10.1. If no objections are filed, no
 appellate review will be allowed.




                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                               20
